UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5125 Dreyfus Variable Investment Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Variable Investment Fund, Appreciation Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Appreciation Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Variable Investment Fund, Appreciation Portfolio’s Initial shares produced a total return of 6.25%, and its Service shares produced a total return of 6.12%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), produced a total return of 7.12% for the same period. 2 Despite an economic contraction over the first quarter of 2014, improved U.S. economic conditions generally helped support stock market gains over the first six months of the year.The fund produced lower returns than its benchmark, primarily due to overweighted exposure to the consumer staples sector and a lack of positions among utilities. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in common stocks.The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence, and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries.The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Recovering Economy Fueled Market’s Gains The S&P 500 Index recovered over the first half of 2014 after a steep sell-off in January in the face of severe winter weather, surprisingly weak economic data, the tapering of the Federal Reserve Board’s quantitative easing program, and concerns regarding economic and political instability in the emerging markets. However, U.S. stocks subsequently rebounded, climbing to a series of new highs through the end of June as investors responded positively to better domestic economic data in the spring, including robust jobs statistics and higher levels of manufacturing activity. The steady advance of the S&P 500 Index, however, masked shifts in investors’ attitude toward risk over the reporting period. Market sentiment during the renewed rally shifted away from the smaller, more speculative companies that had led the 2013 rally. Instead, investors began to favor well-established, large-cap stocks with generous dividend yields. Consumer Staples Stocks Weighed on Relative Results Although our emphasis on large, high-quality, globally dominant companies positioned the fund well for the first-half rally, its relative performance was constrained by a substantially overweighted allocation to and disappointing stock selections within the lagging consumer staples sector. Lack of exposure to the utilities sector also impeded the fund’s relative results. While an overweighted position in the relatively strong energy sector contributed positively to absolute performance, the fund’s focus on major integrated oil companies undermined results. Individual positions that detracted from performance during the reporting period included Whole Foods Market, Target, Philip Morris International, Wal-Mart Stores, Freeport-McMoRan Copper & Gold, and Procter & Gamble. On a more positive note, the fund’s security selection strategy in the consumer discretionary sector added value, as did an emphasis on stocks such as The Walt Disney Company and Time Warner Cable. Avoidance of specialty and apparel retailers also bolstered relative results in the sector. The fund’s already limited exposure to the industrials sector was reduced further during the period, and both an underweighted allocation and strong stock selections contributed to above-average results. In the health care sector, the fund’s focus on pharmaceutical developers, one of the sector’s better performing segments, also proved constructive. Individual stocks making the greatest 4 absolute contributions to returns included Apple, Novo Nordisk, Johnson & Johnson, ConocoPhillips,Walgreen, Altria Group, and Canadian Pacific Railway. Positioned for a Quality-Led Rally Recent economic data suggest that the U.S. recovery is back on track.The combination of low interest rates, low inflation, slow but persistent growth, and lack of attractive investment alternatives has provided a favorable environment for stocks and, potentially, support for additional equity gains. This backdrop, however, may be increasingly vulnerable to shifts in interest rate and inflation expectations or further flare-ups in geopolitical conflicts.At this stage in the cycle, when economic uncertainty persists and stocks are more richly valued, we expect investors to favor the kinds of companies in which the fund invests: those with current earnings visibility, ample financial resources, and proven records of increasing shareholder value. July 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Appreciation Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund,Appreciation Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .80% for Initial shares and 1.05% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.1% Shares Value ($) Banks—1.0% Wells Fargo & Co. 120,000 Capital Goods—1.3% United Technologies 67,000 Consumer Durables & Apparel—1.8% Christian Dior 56,100 Consumer Services—2.6% McDonald’s 158,200 Diversified Financials—6.3% BlackRock 31,000 9,907,600 Franklin Resources 183,000 10,584,720 JPMorgan Chase & Co. 267,300 15,401,826 State Street 40,000 2,690,400 Energy—17.7% Chevron 195,900 25,574,745 ConocoPhillips 165,100 14,154,023 EOG Resources 40,000 4,674,400 Exxon Mobil 308,364 31,046,087 Imperial Oil 100,000 a 5,263,000 Occidental Petroleum 163,100 16,738,953 Phillips 66 92,550 7,443,797 Total, ADR 52,900 3,819,380 Food & Staples Retailing—2.1% Walgreen 124,300 9,214,359 Whole Foods Market 90,200 3,484,426 Food, Beverage & Tobacco—21.1% Altria Group 373,100 15,647,814 Coca-Cola 801,200 33,938,832 Diageo, ADR 25,000 3,181,750 Kraft Foods Group 36,666 2,198,127 Mondelez International, Cl. A 160,000 6,017,600 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Nestle, ADR 234,400 18,205,848 PepsiCo 132,900 11,873,286 Philip Morris International 392,100 33,057,951 SABMiller 100,000 5,798,193 Health Care Equipment & Services—1.3% Abbott Laboratories 191,800 Household & Personal Products—4.3% Estee Lauder, Cl. A 133,400 9,906,284 Procter & Gamble 212,500 16,700,375 Insurance—.8% ACE 45,000 Materials—3.0% Air Products & Chemicals 5,000 643,100 Freeport-McMoRan Copper & Gold 159,000 5,803,500 Praxair 92,500 12,287,700 Media—6.5% Comcast, Cl. A 140,000 7,515,200 McGraw-Hill Financial 71,600 5,944,948 News Corp., Cl. A 51,784 b 929,005 Time Warner Cable 35,000 5,155,500 Twenty-First Century Fox, Cl. A 283,136 9,952,230 Walt Disney 120,000 10,288,800 Pharmaceuticals, Biotech & Life Sciences—10.8% AbbVie 191,800 10,825,192 Gilead Sciences 13,000 b 1,077,830 Johnson & Johnson 192,900 20,181,198 Novartis, ADR 85,000 7,695,050 Novo Nordisk, ADR 281,500 13,002,485 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Roche Holding, ADR 371,400 13,853,220 Retailing—2.4% Target 77,500 4,491,125 Wal-Mart Stores 134,100 10,066,887 Semiconductors & Semiconductor Equipment—3.0% Intel 239,500 7,400,550 Texas Instruments 218,300 10,432,557 Xilinx 20,000 946,200 Software & Services—4.9% Automatic Data Processing 100,400 7,959,712 International Business Machines 77,000 13,957,790 Oracle 200,000 8,106,000 Technology Hardware & Equipment—6.7% Apple 371,700 34,542,081 QUALCOMM 82,800 6,557,760 Transportation—1.5% Canadian Pacific Railway 50,000 Total Common Stocks (cost $277,101,606) Other Investment—.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,740,102) 5,740,102 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $145,800) 145,800 c Total Investments (cost $282,987,508) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Security, or portion thereof, on loan.At June 30, 2014, the value of the fund’s security on loan was $142,101 the value of the collateral held by the fund was $145,800. b Non-income producing security. cInvestment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Food, Beverage & Tobacco 21.1 Consumer Services 2.6 Energy 17.7 Retailing 2.4 Pharmaceuticals, Food & Staples Retailing 2.1 Biotech & Life Sciences 10.8 Consumer Durables & Apparel 1.8 Technology Hardware & Equipment 6.7 Transportation 1.5 Media 6.5 Capital Goods 1.3 Diversified Financials 6.3 Health Care Equipment & Services 1.3 Software & Services 4.9 Banks 1.0 Household & Personal Products 4.3 Money Market Investments .9 Materials 3.0 Insurance .8 Semiconductors & Semiconductor Equipment 3.0 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $142,101)—Note 1(b): Unaffiliated issuers 277,101,606 608,848,552 Affiliated issuers 5,885,902 5,885,902 Cash 253,971 Dividends and securities lending income receivable 1,324,899 Prepaid expenses 3,905 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 339,353 Due to Fayez Sarofim & Co. 109,375 Payable for shares of Beneficial Interest redeemed 1,124,469 Liability for securities on loan—Note 1(b) 145,800 Accrued expenses 52,942 Net Assets ($) Composition of Net Assets ($): Paid-in capital 273,259,496 Accumulated undistributed investment income—net 116,192 Accumulated net realized gain (loss) on investments 9,422,656 Accumulated net unrealized appreciation (depreciation) on investments 331,746,946 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 350,523,843 264,021,447 Shares Outstanding 7,139,934 5,408,773 Net Asset Value Per Share ($) 49.09 See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $419,889 foreign taxes withheld at source): Unaffiliated issuers 8,162,430 Affiliated issuers 785 Income from securities lending—Note 1(b) 5,696 Total Income Expenses: Investment advisory fee—Note 3(a) 1,569,105 Sub-investment advisory fee—Note 3(a) 640,902 Distribution fees—Note 3(b) 310,892 Professional fees 60,999 Custodian fees—Note 3(b) 22,289 Prospectus and shareholders’ reports 17,168 Trustees’ fees and expenses—Note 3(c) 12,106 Loan commitment fees—Note 2 1,357 Shareholder servicing costs—Note 3(b) 1,006 Interest expense—Note 2 531 Miscellaneous 25,239 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 10,166,823 Net unrealized appreciation (depreciation) on investments 19,771,797 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 5,507,322 11,040,818 Net realized gain (loss) on investments 10,166,823 16,061,416 Net unrealized appreciation (depreciation) on investments 19,771,797 86,090,036 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (3,343,554 ) (6,893,926 ) Service Shares (2,189,472 ) (4,166,702 ) Net realized gain on investments: Initial Shares (9,146,788 ) (845,058 ) Service Shares (6,764,797 ) (570,306 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,839,382 21,784,228 Service Shares 19,780,384 49,511,523 Dividends reinvested: Initial Shares 12,490,342 7,738,984 Service Shares 8,954,269 4,737,008 Cost of shares redeemed: Initial Shares (39,832,085 ) (75,550,847 ) Service Shares (25,812,836 ) (60,366,124 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 615,124,503 566,553,453 End of Period Undistributed investment income—net 116,192 141,958 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 207,528 495,214 Shares issued for dividends reinvested 267,331 175,615 Shares redeemed (846,477 ) (1,708,837 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 419,784 1,130,343 Shares issued for dividends reinvested 192,882 108,119 Shares redeemed (549,393 ) (1,372,296 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 47.95 40.47 37.99 35.44 31.40 28.88 Investment Operations: Investment income—net a .46 .86 .82 .73 .64 .63 Net realized and unrealized gain (loss) on investments 2.44 7.59 3.14 2.42 4.09 4.95 Total from Investment Operations 2.90 8.45 3.96 3.15 4.73 5.58 Distributions: Dividends from investment income—net (.47 ) (.87 ) (1.48 ) (.60 ) (.69 ) (.78 ) Dividends from net realized gain on investments (1.29 ) (.10 ) — — — (2.28 ) Total Distributions (1.76 ) (.97 ) (1.48 ) (.60 ) (.69 ) (3.06 ) Net asset value, end of period 49.09 47.95 40.47 37.99 35.44 31.40 Total Return (%) 6.25 b 21.11 10.44 9.01 15.32 22.56 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 c .81 .81 .80 .81 .80 Ratio of net expenses to average net assets .80 c .81 .81 .80 .81 .80 Ratio of net investment income to average net assets 1.97 c 1.95 2.02 1.99 2.01 2.31 Portfolio Turnover Rate .17 b 7.71 3.05 4.24 11.90 1.49 Net Assets, end of period ($ x 1,000) 350,524 360,197 345,985 326,445 310,385 290,073 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 47.69 40.25 37.74 35.23 31.21 28.70 Investment Operations: Investment income—net a .40 .75 .72 .63 .58 .59 Net realized and unrealized gain (loss) on investments 2.42 7.55 3.10 2.42 4.05 4.89 Total from Investment Operations 2.82 8.30 3.82 3.05 4.63 5.48 Distributions: Dividends from investment income—net (.41 ) (.76 ) (1.31 ) (.54 ) (.61 ) (.69 ) Dividends from net realized gain on investments (1.29 ) (.10 ) — — — (2.28 ) Total Distributions (1.70 ) (.86 ) (1.31 ) (.54 ) (.61 ) (2.97 ) Net asset value, end of period 48.81 47.69 40.25 37.74 35.23 31.21 Total Return (%) 6.12 b 20.83 10.14 8.74 15.04 22.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 c 1.06 1.06 1.05 1.06 1.05 Ratio of net expenses to average net assets 1.05 c 1.06 1.06 1.05 1.06 1.05 Ratio of net investment income to average net assets 1.73 c 1.70 1.79 1.75 1.74 2.15 Portfolio Turnover Rate .17 b 7.71 3.05 4.24 11.90 1.49 Net Assets, end of period ($ x 1,000) 264,021 254,928 220,568 174,160 125,296 71,893 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Variable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 517,811,008 — — Equity Securities— Foreign Common Stocks † 91,037,544 — — Mutual Funds 5,885,902 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 20 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014, The Bank of New York Mellon earned $1,644 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 745,413 28,640,711 23,646,022 5,740,102 .9 Dreyfus Institutional Cash Advantage Fund 2,088,930 18,841,908 20,785,038 145,800 .0 Total .9 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $11,060,628 and long-term capital gains $1,415,364.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 22 lion unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2014 was approximately $98,300 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $310,892 pursuant to the Distribution Plan. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $939 for transfer agency services and $62 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $5. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $22,289 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $267,780, Distribution Plan fees $53,723, custodian fees $15,214, Chief Compliance Officer fees $2,209 and transfer agency fees $427. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2014, amounted to $1,033,504 and $34,843,249, respectively. At June 30, 2014, accumulated net unrealized appreciation on investments was $331,746,946, consisting of $333,386,254 gross unrealized appreciation and $1,639,308 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2014, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Fayez Sarofim & Co. (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ 26 extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods (ranking last in the Performance Group in most periods), except for the ten-year period when the fund’s performance was above the Performance Universe The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, and noted that the fund’s performance was above the return of the index for five of the ten periods. The Board discussed with representatives of Dreyfus and the Sub-Adviser the investment strategy employed in the management of the fund’s assets and how that strategy affected the fund’s relative performance.The Board members noted that the Sub-Adviser is an experienced manager with a long-term “buy-and-hold” investment approach to investing in high quality, “mega-cap” companies. The Sub-Adviser’s considerable reputation, based on following this investment approach, was noted. A representative of the Sub-Adviser reminded the Board members that high quality, mega-cap stocks have been out of favor, which has affected the fund’s relative performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. 28 The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board noted the considerations described above and agreed to closely monitor performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the 30 operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements in the best interests of the fund and its shareholders. The Fund 31 NOTES NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Variable Investment Fund, Growth and Income Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities defied many analysts’ expectations over the first half of 2014 when some broad measures of stock market performance continued to achieve new record highs in the wake of very robust performance in 2013. Strong corporate earnings and rising business and consumer confidence more than offset concerns regarding geopolitical tensions in overseas markets and a weather-related domestic economic contraction during the first quarter of the year. We believe we already have seen signs that the economy’s winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate earnings over the remainder of the year, our portfolio managers are aware that some stocks and industry groups have reached richer valuations, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success.As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Variable Investment Fund, Growth and Income Portfolio’s Initial shares achieved a total return of 5.03%, and its Service shares achieved a total return of 4.93%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 7.12% for the same period. 2 U.S. equities continued to rally during the reporting period, with gains driven by positive domestic economic growth and strong corporate earnings reports. The fund participated in the market’s advance, but disappointing stock selections in the technology, financials, and consumer staples sectors caused its performance to lag the benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth, current income, and growth of income consistent with reasonable investment risk.To pursue these goals, the fund normally invests primarily in stocks of domestic and foreign issuers. We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income. We choose stocks through a disciplined investment process that combines computer modeling techniques, “bottom-up” fundamental analysis, and risk management. The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Stocks Gained Ground Despite Headwinds After reaching new heights in 2013, U.S. stock markets slowed their advance in January and early February 2014 in the face of severe winter weather that held back economic activity. Investors also faced uncertainties related to the Federal Reserve The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Board’s efforts to taper its quantitative easing program, geopolitical tensions in Ukraine, and concerns regarding economic slowdowns in emerging markets.While improving employment data and increasing levels of manufacturing activity drove stocks higher again in the spring, investors shifted their focus from growth-oriented stocks to traditionally defensive and dividend-paying securities. The closing months of the reporting period saw further improvement in jobs data and solid corporate earnings. Increasing investor confidence prompted another shift in favor of cyclical companies and those sensitive to rising interest rates. Propelled by such stocks, the S&P 500 Index soared above the 1900 level for the first time in late May, and the benchmark finished the reporting period farther in new record territory. Security Selections Drove Fund Performance The market’s shift in favor of traditionally defensive, high yielding stocks during the middle of the reporting period took a toll on the fund’s relative performance in several sectors. Underweighted exposure to utilities and overweighted exposure to consumer discretionary stocks detracted from returns, as did our decision to avoid investing in high yielding real estate investment trusts (REITs) in the financials sector. However, disappointing returns from individual holdings contributed to the underperformance relative to the benchmark. In the technology sector, social media companies LinkedIn and Twitter were hurt by the underperformance of growth stocks and concerns about their rates of revenue and user growth. Technology returns also suffered from the fund’s underweighted exposure to consumer electronics giant Apple, which gained value after posting strong financial results.The report caused us to reassess our position in Apple and we are currently overweight the stock. In the financials sector, a variety of stocks declined under pressure from lower interest rates and weaker trading volumes. Holdings affected by this development included banks, such as Bank of America and J.P. Morgan Chase & Co.; capital markets firms, such as Goldman Sachs Group and Ameriprise Financial; and security exchanges, such as Intercontinental Exchange Group. Among consumer staples companies, specialty grocery chain Whole Foods Market faced increased competition that cut into the company’s growth, while tobacco producer Philip Morris International issued weak guidance for upcoming quarters. Clothing maker PVH saw revenues fall during the slow winter retail season. 4 On the other hand, several holdings in other sectors delivered relatively strong performance. In the materials sector, construction aggregate maker Martin Marietta Materials stood out as the fund’s best performer, rising due to a well-regarded acquisition and increasing construction activity. Business services provider Windstream Holdings, the fund’s only telecommunications services holding, significantly outperformed sector averages. In the energy sector, oil and gas services providers Schlumberger and EOG Resources benefited from the domestic boom in shale oil production. Other top performers included genetic testing equipment maker Illumina and clothing maker Under Armour, both of which reported strong earnings. Positioned for Continued U.S. Growth The U.S. economy appears to be rebounding nicely from the slowdown at the beginning of the year. Improving domestic and global fundamentals portend well for the kinds of economically cyclical and interest rate sensitive stocks we currently find most attractive. As of the end of the reporting period, the fund has identified a relatively large number of investments in the consumer discretionary, financial, and technology sectors. In contrast, the fund held relatively few industrial and telecommunications stocks. July 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .88% for Initial shares and 1.13% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—99.3% Shares Value ($) Automobiles & Components—1.3% Delphi Automotive 8,980 617,285 General Motors 14,951 542,721 Banks—7.7% Bank of America 74,110 1,139,071 Citigroup 7,180 338,178 Comerica 8,410 421,846 Fifth Third Bancorp 16,460 351,421 JPMorgan Chase & Co. 36,796 2,120,185 PNC Financial Services Group 8,190 729,320 U.S. Bancorp 10,850 470,022 Wells Fargo & Co. 29,820 1,567,339 Capital Goods—7.0% Cummins 10,240 1,579,930 Danaher 7,840 617,243 Eaton 5,970 460,765 Fluor 7,910 608,279 Honeywell International 16,990 1,579,220 Owens Corning 11,490 444,433 PACCAR 6,470 406,510 Precision Castparts 2,960 747,104 Commercial & Professional Services—.7% Tyco International 14,530 Consumer Durables & Apparel—2.1% Michael Kors Holdings 4,400 a 390,060 NIKE, Cl. B 7,790 604,114 PVH 4,860 566,676 Under Armour, Cl. A 5,680 a,b 337,903 Consumer Services—1.2% Carnival 14,994 564,524 Las Vegas Sands 5,950 453,509 Starbucks 1,730 133,867 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—8.0% American Express 7,420 703,935 Ameriprise Financial 9,500 1,140,000 Berkshire Hathaway, Cl. B 10,540 a 1,333,942 BlackRock 1,680 536,928 Discover Financial Services 6,160 381,797 Goldman Sachs Group 5,760 964,454 IntercontinentalExchange Group 2,460 464,694 Invesco 9,690 365,797 Morgan Stanley 22,670 732,921 TD Ameritrade Holding 11,490 360,212 Voya Financial 11,440 415,730 Energy—9.9% Anadarko Petroleum 6,400 700,608 EOG Resources 7,620 890,473 Exxon Mobil 16,020 1,612,894 Halliburton 11,520 818,035 Occidental Petroleum 22,250 2,283,518 Phillips 66 5,410 435,126 Schlumberger 19,820 2,337,769 Valero Energy 2,980 149,298 Food & Staples Retailing—2.3% Costco Wholesale 5,930 682,899 CVS Caremark 18,620 1,403,389 Food, Beverage & Tobacco—6.8% Archer-Daniels-Midland 14,350 632,978 Coca-Cola Enterprises 18,040 861,951 Molson Coors Brewing, Cl. B 5,310 393,790 Mondelez International, Cl. A 12,680 476,895 PepsiCo 22,550 2,014,617 Philip Morris International 22,910 1,931,542 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services—3.9% Cardinal Health 15,360 1,053,082 McKesson 6,470 1,204,779 UnitedHealth Group 17,090 1,397,108 Household & Personal Products—.8% Colgate-Palmolive 11,030 Insurance—2.3% Allstate 5,900 346,448 American International Group 8,610 469,934 Hartford Financial Services Group 10,480 375,289 MetLife 16,630 923,963 Materials—3.9% Dow Chemical 10,860 558,856 Eastman Chemical 6,120 534,582 Martin Marietta Materials 10,480 1,383,884 Praxair 6,320 839,549 Vulcan Materials 4,520 288,150 Media—6.0% AMC Networks, Cl. A 3,250 a 199,842 Comcast, Cl. A 19,490 1,046,223 Omnicom Group 10,040 715,049 Regal Entertainment Group, Cl. A 11,200 b 236,320 Time 637 a 15,428 Time Warner 4,476 314,439 Twenty-First Century Fox, Cl. A 30,130 1,059,070 Viacom, Cl. B 9,550 828,272 Walt Disney 13,310 1,141,199 Pharmaceuticals, Biotech & Life Sciences—8.9% AbbVie 11,590 654,140 Alexion Pharmaceuticals 3,340 a 521,875 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Amgen 4,590 543,318 Biogen Idec 2,080 a 655,845 Bristol-Myers Squibb 14,330 695,148 Forest Laboratories 4,960 a 491,040 Gilead Sciences 11,850 a 982,483 Illumina 3,220 a 574,899 Merck & Co. 15,720 909,402 Mylan 6,480 a 334,109 Perrigo Company 2,650 386,264 Pfizer 20,740 615,563 Regeneron Pharmaceuticals 1,120 a 316,366 Vertex Pharmaceuticals 5,440 a 515,059 Retailing—3.5% Amazon.com 2,180 a 708,020 Dollar General 6,130 a 351,617 Home Depot 10,820 875,987 Kohl’s 4,330 228,104 Macy’s 3,940 228,599 Priceline Group 430 a 517,290 Urban Outfitters 11,010 a 372,799 Semiconductors & Semiconductor Equipment—2.6% Applied Materials 24,910 561,721 Texas Instruments 16,520 789,491 Xilinx 22,860 1,081,507 Software & Services—9.9% Accenture, Cl. A 13,030 1,053,345 Adobe Systems 7,080 a 512,309 Cognizant Technology Solutions, Cl. A 9,480 a 463,667 Facebook, Cl. A 13,710 a 922,546 10 Common Stocks (continued) Shares Value ($) Software & Services (continued) Google, Cl. A 1,690 a 988,092 Google, Cl. C 1,690 a 972,223 Intuit 8,560 689,337 Microsoft 50,140 2,090,838 salesforce.com 9,890 a 574,411 Visa, Cl. A 4,370 920,803 Technology Hardware & Equipment—7.7% Apple 34,880 3,241,398 Cisco Systems 53,760 1,335,936 EMC 45,820 1,206,899 Hewlett-Packard 10,420 350,946 Juniper Networks 24,020 a 589,451 SanDisk 3,980 415,631 Telecommunication Services—.8% Windstream Holdings 72,630 b Transportation—1.0% Delta Air Lines 10,900 422,048 FedEx 3,120 472,306 Utilities—1.0% Exelon 9,630 351,302 NRG Energy 8,430 313,596 NRG Yield, Cl. A 4,653 b 242,189 Total Common Stocks (cost $70,938,393) Other Investment—.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $251,809) 251,809 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,397,008) 1,397,008 c Total Investments (cost $72,587,210) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2014, the value of the fund’s securities on loan was $1,369,947 and the value of the collateral held by the fund was $1,397,008. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 9.9 Food & Staples Retailing 2.3 Software & Services 9.9 Insurance 2.3 Pharmaceuticals, Biotech & Life Sciences 8.9 Consumer Durables & Apparel 2.1 Diversified Financials 8.0 Money Market Investments 1.8 Banks 7.7 Automobiles & Components 1.3 Technology Hardware & Equipment 7.7 Consumer Services 1.2 Capital Goods 7.0 Transportation 1.0 Food, Beverage & Tobacco 6.8 Utilities 1.0 Media 6.0 Household & Personal Products .8 Health Care Equipment & Services 3.9 Telecommunication Services .8 Materials 3.9 Commercial & Retailing 3.5 Professional Services .7 Semiconductors & Semiconductor Equipment 2.6 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,369,947)—Note 1(b): Unaffiliated issuers 70,938,393 91,927,090 Affiliated issuers 1,648,817 1,648,817 Cash 19,243 Receivable for investment securities sold 1,286,640 Dividends and securities lending income receivable 121,545 Prepaid expenses 1,073 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 65,432 Liability for securities on loan—Note 1(b) 1,397,008 Payable for investment securities purchased 818,696 Payable for shares of Beneficial Interest redeemed 119,174 Accrued expenses 27,556 Net Assets ($) Composition of Net Assets ($): Paid-in capital 66,714,373 Accumulated undistributed investment income—net 36,975 Accumulated net realized gain (loss) on investments 4,836,497 Accumulated net unrealized appreciation (depreciation) on investments 20,988,697 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 85,259,090 7,317,452 Shares Outstanding 2,722,984 233,500 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 723,813 Affiliated issuers 171 Income from securities lending—Note 1(b) 10,657 Total Income Expenses: Investment advisory fee—Note 3(a) 341,529 Professional fees 30,203 Distribution fees—Note 3(b) 9,251 Custodian fees—Note 3(b) 7,624 Prospectus and shareholders’ reports 6,046 Trustees’ fees and expenses—Note 3(c) 3,644 Shareholder servicing costs—Note 3(b) 313 Loan commitment fees—Note 2 299 Miscellaneous 9,318 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,187,102 Net unrealized appreciation (depreciation) on investments (1,950,495 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 326,416 734,759 Net realized gain (loss) on investments 6,187,102 11,161,376 Net unrealized appreciation (depreciation) on investments (1,950,495 ) 14,038,506 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (311,125 ) (677,452 ) Service Shares (17,801 ) (51,365 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,502,303 5,562,097 Service Shares 220,814 321,493 Dividends reinvested: Initial Shares 311,125 677,452 Service Shares 17,801 51,365 Cost of shares redeemed: Initial Shares (6,937,749 ) (12,104,118 ) Service Shares (1,301,750 ) (2,067,152 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 92,529,901 74,882,940 End of Period Undistributed investment income—net 36,975 39,485 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 119,337 212,667 Shares issued for dividends reinvested 10,037 25,654 Shares redeemed (230,208 ) (474,612 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 7,443 13,064 Shares issued for dividends reinvested 573 1,957 Shares redeemed (43,378 ) (79,275 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 29.92 22.07 18.96 19.76 16.86 13.27 Investment Operations: Investment income—net a .11 .23 .30 .25 .20 .19 Net realized and unrealized gain (loss) on investments 1.39 7.86 3.12 (.80 ) 2.91 3.59 Total from Investment Operations 1.50 8.09 3.42 (.55 ) 3.11 3.78 Distributions: Dividends from investment income—net (.11 ) (.24 ) (.31 ) (.25 ) (.21 ) (.19 ) Net asset value, end of period 31.31 29.92 22.07 18.96 19.76 16.86 Total Return (%) 5.03 b 36.78 18.08 (2.79 ) 18.61 28.79 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .89 .91 .89 .88 .88 Ratio of net expenses to average net assets .88 c .89 .91 .89 .88 .84 Ratio of net investment income to average net assets .74 c .91 1.42 1.24 1.16 1.32 Portfolio Turnover Rate 28.97 b 50.46 48.39 83.28 82.26 113.45 Net Assets, end of period ($ x 1,000) 85,259 84,479 67,525 65,629 77,151 83,182 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 29.94 22.09 18.98 19.77 16.87 13.28 Investment Operations: Investment income—net a .07 .17 .25 .20 .16 .15 Net realized and unrealized gain (loss) on investments 1.41 7.85 3.12 (.79 ) 2.91 3.59 Total from Investment Operations 1.48 8.02 3.37 (.59 ) 3.07 3.74 Distributions: Dividends from investment income—net (.08 ) (.17 ) (.26 ) (.20 ) (.17 ) (.15 ) Net asset value, end of period 31.34 29.94 22.09 18.98 19.77 16.87 Total Return (%) 4.93 b 36.43 17.77 (2.99 ) 18.29 28.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 c 1.14 1.16 1.14 1.13 1.13 Ratio of net expenses to average net assets 1.13 c 1.14 1.16 1.14 1.13 1.09 Ratio of net investment income to average net assets .48 c .65 1.17 .99 .91 1.08 Portfolio Turnover Rate 28.97 b 50.46 48.39 83.28 82.26 113.45 Net Assets, end of period ($ x 1,000) 7,317 8,051 7,358 7,222 9,028 9,997 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: DreyfusVariable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the “fund”).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series. The fund’s investment objective is to seek long-term capital growth, current income and growth of income consistent with reasonable investment risk. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments. Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 91,537,030 — — Equity Securities— Foreign Common Stocks † 390,060 — — Mutual Funds 1,648,817 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of New York Mellon earned $3,148 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 239,170 9,084,210 9,071,571 251,809 .3 Dreyfus Institutional Cash Advantage Fund 1,196,251 7,872,594 7,671,837 1,397,008 1.5 Total 1,435,421 The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years 24 prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $1,220,434 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2013. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $728,817.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $9,251 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $266 for transfer agency services and $22 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $7,624 pursuant to the custody agreement. 26 During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $56,976, Distribution Plan fees $1,503, custodian fees $4,600, Chief Compliance Officer fees $2,209 and transfer agency fees $144. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2014, amounted to $26,498,517 and $30,312,230, respectively. At June 30, 2014, accumulated net unrealized appreciation on investments was $20,988,697, consisting of $21,315,455 gross unrealized appreciation and $326,758 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2014, the Board considered the renewal of the fund’s Investment Advisory Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies 28 and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods (ranking in the first quartile of the Performance Group and Performance Universe in most periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and 30 (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 32 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Cost ($) Dreyfus Variable Investment Fund, International Equity Portfolio SEMIANNUAL REPORT June 30, 2014 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Investment Advisory and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for DreyfusVariable Investment Fund, International Equity Portfolio, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International equities defied many analysts’ expectations over the first half of 2014 when most broad measures of stock market performance continued to gain value in the wake of relatively robust performance in 2013. Stock prices generally moved higher as positive reactions to aggressively accommodative monetary policies in Europe and Japan more than offset concerns regarding geopolitical tensions and sluggish growth in the emerging markets. We believe we already have seen signs of improving stock market fundamentals in many international markets. Meanwhile, we believe China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis. While these developments may portend well for stock prices over the remainder of the year, our portfolio managers are aware that some regions still may face challenges, which suggests that selectivity and a long-term perspective could become more important determinants of potential investment success. As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Paul Markham and Jeff Munroe, Primary Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus Variable Investment Fund, International Equity Portfolio’s Initial shares produced a total return of 4.14%, and its Service shares returned 4.05%. 1 This compares with a 4.78% return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), for the same period. 2 Stocks generally advanced over the reporting period despite ongoing structural headwinds.The fund lagged its benchmark, mainly due to security selection shortfalls in the financials and telecommunications services sectors. The Fund’s Investment Approach The fund seeks to achieve long-term capital growth by investing primarily in stocks of foreign companies. The process of seeking investment ideas takes place within the framework of Newton’s global investment themes.These themes are based on observable economic, industrial, or social trends that we believe will affect markets, industries, or companies globally, and so help to identify areas of investment opportunity and risk. Such themes currently include debt burden, which asserts that certain economies and institutions need to reduce their budget deficits and debt obligations, which jeopardizes their economic prospects (and provides the rationale for the portfolio’s underweighted exposure to the financial sector). Elsewhere, our net effects theme identifies the investment opportunities and challenges inherent in an interconnected world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation, and interest rates; investment themes; the relative values of equities, bonds, and cash; company fundamentals; and long-term trends in currency movements. Within markets and sectors determined to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the company’s prospects have changed, or when a stock reaches what we determine to be a full valuation. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Continued to Climb Amid Stimulative Policies Despite uncertainties related to U.S. monetary policy and political instability in the emerging markets, global equity market volatility fell sharply over the reporting period and stock prices generally continued to climb. In our view, markets were driven higher by positive investor sentiment stemming from aggressively accommodative monetary policies throughout the developed world, including quantitative easing by the Bank of Japan and below-zero short-term interest rates from the European Central Bank. Although we are skeptical of the prevailing consensus that such policies may have produced an extended period of stable economic growth and financial-market gains, most major regional equity markets made solid advances in this environment. Markets were led higher by North America, the Asia-Pacific region (ex Japan), the emerging markets, and Europe. Japan eked out a more modest gain. Security Selection Strategy Produced Mixed Results Although the fund made a positive absolute return over the reporting period, its relative results were hampered by disappointments in the financials sector, where we continued to maintain underweighted exposure due to concerns regarding debt-burdened developed economies. In addition, some of the fund’s financial holdings failed to keep pace with sector averages, including Barclays, Commerzbank, Nomura Holdings, and Aberdeen Asset Management . Barclays proved especially weak following underwhelming performance in its core retail and business banking divisions. Later in the reporting period, the bank announced a heavy restructuring and downsizing of its investment bank. In the telecommunications services sector, Vodafone Group fell sharply when a takeover bid from AT&T was explored but did not materialize. The fund achieved better relative performance in the health care and consumer staples sectors. Among health care companies, Topcon, a Japanese manufacturer of optical equipment, benefited from its presence in an underserved market niche where competitive pressures appear to be benign. Swiss biopharmaceutical developer Actelion gained value after U.S. regulators approved a new treatment for pulmonary arterial hypertension. In the consumer staples sector, Associated British Foods performed well amid news of a strong opening of its first Primark clothing store in 4 France, and Japanese brewer Suntory announced robust financial results despite an increase in the Japanese consumption tax. Maintaining a Cautious Investment Posture We continue to believe that investors should expect relatively low growth from developed economies due to significant structural issues caused by challenging demographics, heavy debt burdens, and competitive forces brought about by globalization. We do not believe that recent monetary policy measures, however well intended, are likely to solve these structural issues. Indeed, in our view the overuse of such measures may set the scene for the next destabilizing “boom-bust” cycle. Against this combustible backdrop view, we have remained mindful of risks and discriminating about opportunities in the financial markets.Therefore, we have favored companies and industry groups that not only exhibit defensive qualities, such as stable earnings, cash flows, and balance sheets, but also the growth prospects that arise from innovation and operational excellence. July 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging market countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, International Equity Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.09% for Initial shares and 1.34% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Common Stocks—98.8% Shares Value ($) Australia—1.0% Dexus Property Group 436,683 Belgium—1.1% Anheuser-Busch InBev 4,054 Brazil—.5% International Meal Company Holdings 24,034 Canada—1.6% Suncor Energy 16,058 China—.5% Sun Art Retail Group 195,500 Finland—1.2% Nokia 71,697 France—6.3% Air Liquide 5,619 758,611 Sanofi 7,654 813,087 Total 16,140 1,166,465 Germany—8.4% Bayer 4,967 701,556 Brenntag 3,086 551,449 Commerzbank 31,585 a 496,503 Gerry Weber International 9,578 468,342 LEG Immobilien 12,528 a 843,920 SAP 7,797 602,151 Hong Kong—4.5% AIA Group 124,200 624,173 Belle International Holdings 270,000 299,597 Jardine Matheson Holdings 8,400 498,204 Man Wah Holdings 329,200 525,843 Israel—1.1% Bank Hapoalim 80,351 Italy—.9% Pirelli & C 25,347 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan—28.1% Don Quijote Holdings 14,400 803,119 FANUC 3,000 517,349 Japan Airlines 10,068 556,545 Japan Display 24,300 149,199 Japan Tobacco 22,600 823,867 Lawson 9,100 682,691 LIXIL Group 22,900 618,021 M3 26,600 423,268 Makita 10,000 617,936 Mitsubishi UFJ Financial Group 113,500 695,755 NGK Spark Plug 17,000 479,601 Nissan Motor 56,400 535,022 Nomura Holdings 110,300 780,663 Sawai Pharmaceutical 6,700 394,837 SoftBank 10,000 744,583 Sugi Holdings 17,800 811,766 Suntory Beverage & Food 9,600 376,684 Tokyo Electron 6,800 459,665 TOPCON 33,200 766,872 Toyota Motor 17,900 1,075,007 Mexico—1.6% Grupo Financiero Santander Mexico, Cl. B, ADR 53,618 Netherlands—3.1% Reed Elsevier 19,223 440,895 Wolters Kluwer 31,094 920,515 Norway—2.0% DNB 46,843 Philippines—2.4% Energy Development 4,283,100 618,179 8 Common Stocks (continued) Shares Value ($) Philippines (continued) LT Group 1,259,400 425,859 Portugal—.6% Galp Energia 13,526 Sweden—1.3% TeliaSonera 78,500 Switzerland—12.5% Actelion 4,209 a 532,533 Credit Suisse Group 22,485 a 643,008 Nestle 15,245 1,181,023 Novartis 10,717 970,428 Roche Holding 3,705 1,105,066 Swisscom 340 197,643 Zurich Insurance Group 2,850 a 859,049 United Kingdom—20.1% Associated British Foods 10,398 542,571 Barclays 180,233 656,380 British American Tobacco 8,347 496,832 Centrica 150,845 806,992 GlaxoSmithKline 31,047 831,009 Imagination Technologies Group 56,844 a 205,363 Just Eat 95,196 415,440 Merlin Entertainments 66,510 b 407,720 Prudential 53,066 1,217,852 Royal Dutch Shell, Cl. B 41,324 1,798,095 Vodafone Group 293,759 980,336 Wolseley 7,744 424,494 Total Common Stocks (cost $36,224,303) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $475,000) 475,000 c Total Investments (cost $36,699,303) % Cash and Receivables (Net) .1 % Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2014, this security was valued at $407,720 or .9% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 21.3 Industrial 5.0 Consumer Goods 20.0 Basic Materials 4.6 Consumer Services 13.5 Technology 4.1 Health Care 12.4 Utilities 3.3 Oil & Gas 8.9 Money Market Investment 1.1 Telecommunications 5.7 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 36,224,303 43,198,314 Affiliated issuers 475,000 475,000 Cash 41,056 Cash denominated in foreign currencies 85,988 86,457 Receivable for investment securities sold 234,931 Dividends receivable 164,559 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 280 Prepaid expenses 343 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 44,756 Payable for investment securities purchased 298,022 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 65,434 Payable for shares of Beneficial Interest redeemed 36,024 Accrued expenses 36,110 Net Assets ($) Composition of Net Assets ($): Paid-in capital 46,736,382 Accumulated undistributed investment income—net 789,101 Accumulated net realized gain (loss) on investments (10,716,249 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,911,360 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 32,498,370 11,222,224 Shares Outstanding 1,655,257 571,942 Net Asset Value Per Share ($) 19.63 See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends (net of $83,398 foreign taxes withheld at source): Unaffiliated issuers 1,170,589 Affiliated issuers 371 Total Income Expenses: Investment advisory fee—Note 3(a) 159,366 Professional fees 39,959 Distribution fees—Note 3(b) 13,868 Custodian fees—Note 3(b) 11,483 Prospectus and shareholders’ reports 10,148 Trustees’ fees and expenses—Note 3(c) 1,332 Loan commitment fees—Note 2 188 Shareholder servicing costs—Note 3(b) 163 Miscellaneous 9,292 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,841,261 Net realized gain (loss) on forward foreign currency exchange contracts 86,285 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (905,229 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (215,543 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 925,162 583,940 Net realized gain (loss) on investments 1,927,546 3,216,487 Net unrealized appreciation (depreciation) on investments (1,120,772 ) 2,806,167 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (706,951 ) (835,411 ) Service Shares (224,609 ) (275,794 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,186,498 3,746,527 Service Shares 406,039 1,890,373 Dividends reinvested: Initial Shares 706,951 835,411 Service Shares 224,609 275,794 Cost of shares redeemed: Initial Shares (2,177,851 ) (4,501,653 ) Service Shares (1,196,356 ) (1,777,851 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 43,770,328 37,806,338 End of Period Undistributed investment income—net 789,101 795,499 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Initial Shares Shares sold 62,685 206,669 Shares issued for dividends reinvested 37,704 48,068 Shares redeemed (114,935 ) (249,149 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 21,466 104,121 Shares issued for dividends reinvested 11,979 15,869 Shares redeemed (63,150 ) (97,476 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Initial Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.28 16.86 13.75 16.44 15.19 12.75 Investment Operations: Investment income—net a .42 .27 .28 .21 .22 .28 Net realized and unrealized gain (loss) on investments .36 2.66 2.90 (2.57 ) 1.28 2.71 Total from Investment Operations .78 2.93 3.18 (2.36 ) 1.50 2.99 Distributions: Dividends from investment income—net (.43 ) (.51 ) (.07 ) (.33 ) (.25 ) (.55 ) Net asset value, end of period 19.63 19.28 16.86 13.75 16.44 15.19 Total Return (%) 4.14 b 17.74 23.15 (14.68 ) 10.03 25.26 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.11 1.06 1.10 1.06 1.12 Ratio of net expenses to average net assets 1.09 c 1.11 1.06 1.10 1.06 1.12 Ratio of net investment income to average net assets 4.42 c 1.49 1.88 1.35 1.47 2.12 Portfolio Turnover Rate 26.47 b 48.07 45.03 56.20 63.67 104.15 Net Assets, end of period ($ x 1,000) 32,498 32,192 28,058 33,297 47,443 45,507 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Service Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 19.24 16.83 13.72 16.41 15.17 12.72 Investment Operations: Investment income—net a .39 .23 .23 .17 .18 .25 Net realized and unrealized gain (loss) on investments .37 2.65 2.90 (2.57 ) 1.28 2.71 Total from Investment Operations .76 2.88 3.13 (2.40 ) 1.46 2.96 Distributions: Dividends from investment income—net (.38 ) (.47 ) (.02 ) (.29 ) (.22 ) (.51 ) Net asset value, end of period 19.62 19.24 16.83 13.72 16.41 15.17 Total Return (%) 4.05 b 17.43 22.83 (14.91 ) 9.74 24.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 c 1.36 1.31 1.35 1.31 1.37 Ratio of net expenses to average net assets 1.34 c 1.36 1.31 1.35 1.31 1.37 Ratio of net investment income to average net assets 4.17 c 1.24 1.53 1.09 1.23 1.91 Portfolio Turnover Rate 26.47 b 48.07 45.03 56.20 63.67 104.15 Net Assets, end of period ($ x 1,000) 11,222 11,578 9,749 9,439 13,819 13,651 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: DreyfusVariable Investment Fund (the “Company”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the “fund”). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series. The fund’s investment objective is to seek capital growth.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 43,198,314 — — Mutual Funds 475,000 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 280 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (65,434 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. 20 At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 850,000 7,145,000 7,520,000 475,000 1.1 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment 22 capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $12,549,832 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2013. If not applied, $739,832 of the carryover expires in fiscal year 2016 and $11,810,000 expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $1,111,205. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the fund’s average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .35 % $100 million up to $1 billion .30 % $1 billion up to $1.5 billion .26 % In excess of $1.5 billion .20 % (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2014, Service shares were charged $13,868 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2014, the fund was charged $150 for transfer agency services and $10 for cash management services. These fees are included in Shareholder servicing costs in the 24 Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2014, the fund was charged $11,483 pursuant to the custody agreement. During the period ended June 30, 2014, the fund was charged $4,593 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $26,924, Distribution Plan fees $2,304, custodian fees $13,162, Chief Compliance Officer fees $2,209 and transfer agency fees $157. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2014, amounted to $11,088,449 and $11,306,604, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 7/2/2014 a 30,065 51,173 USD 51,453 280 Sales: Proceeds ($) Hong Kong Dollar, Expiring: 7/2/2014 b 39,686 5,120 USD 5,121 (1 ) 7/3/2014 c 17,710 2,285 USD 2,285 — Japanese Yen, Expiring: 7/1/2014 c 3,633,477 35,713 USD 35,867 (154 ) 7/3/2014 a 930,858 9,180 USD 9,188 (8 ) 7/11/2014 b 176,993,000 1,714,769 USD 1,747,295 (32,526 ) 7/11/2014 d 88,497,000 5,619,493 SEK 873,652 (32,745 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) SEK—Swedish Krona USD—U.S. Dollar Counterparties: a JP Morgan Chase Bank b Barclays Bank c Royal Bank of Scotland d UBS 26 For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to master netting agreements (“MNA”) in the Statement of Assets and Liabilities. At June 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts 280 (65,434 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements 280 (65,434 ) In accordance with ASU 2013-01, the following tables present derivative assets and liabilities of net amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of June 30, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) JP Morgan Chase Bank 280 (8 ) — Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Barclays Bank (32,527 ) — — (32,527 ) JP Morgan Chase Bank (8 ) 8 — — Royal Bank of Scotland (154 ) — — (154 ) UBS (32,745 ) — — (32,745 ) Total ) 8 — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2014: Average Market Value ($) Forward contracts 3,749,974 At June 30, 2014, accumulated net unrealized appreciation on investments was $6,974,011, consisting of $8,515,437 gross unrealized appreciation and $1,541,426 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on March 4-5, 2014, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group median and below the Performance Universe median for all periods except for the two-year period when it was above the median.The Board noted the relative proximity of the fund’s performance to the medians of the Performance Group and/or Performance Universe in certain periods when performance was below the median. Dreyfus also provided a comparison of the fund’s calendar 30 year total returns to the returns of the fund’s benchmark index, and noted that the fund’s performance was above the return of the index in six of the ten years. The Dreyfus representatives discussed how the fund’s portfolio holdings, which included emerging markets holdings, may have affective relative performance and emphasized the fund’s long-term approach to investing. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the/soft dollar arrangements in effect for trading the fund’s investments. 32 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board generally was satisfied with the fund’s performance in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub-
